UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: April 29, 2010 (Date of earliest event reported) KIMBERLY-CLARK CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-225 39-0394230 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) P.O. Box 619100, Dallas, Texas 75261-9100 (Address of principal executive offices) (Zip Code) (972) 281-1200 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The 2010 Annual Meeting of Stockholders of Kimberly-Clark Corporation (the “Company”) was held on Thursday, April 29, 2010, at the Four Seasons Resort and Club, 4150 North MacArthur Boulevard, Irving, Texas. The final results of voting on each of the matters submitted to a vote of security holders at the 2010 Annual Meeting are as follows: 1. Stockholders elected each of the Company’s 12 nominees for director to serve for a term to expire at the 2011 Annual Meeting of Stockholders and until their successors have been duly elected and qualified, as set forth below. Name Votes For Votes Against Abstentions Broker Non-Votes John R. Alm Dennis R. Beresford John F. Bergstrom Abelardo E. Bru Robert W. Decherd Thomas J. Falk Mae C. Jemison, M.D. James M. Jenness Ian C. Read Linda Johnson Rice Marc J. Shapiro G. Craig Sullivan 2. Stockholders ratified the selection of Deloitte & Touche LLP as the Company’s independent registered public accounting firm to audit the Company’s financial statements for 2010, as set forth below. Votes For Votes Against Abstentions Broker Non-Votes 0 3. Stockholders did not approve a stockholder proposal regarding special shareholder meetings, as set forth below. Votes For Votes Against Abstentions Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KIMBERLY-CLARK CORPORATION Date:April 30, 2010 By:/s/: John W. Wesley John W. Wesley Vice President and Secretary
